DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	                 Continued Examination Under 37 CFR 1.114
2.     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-9-22 has been entered.
				Response to Arguments
 3.    Applicant’s arguments filed 1-13-22 have been fully considered but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., US 2007/0236570 in view of Mark et al., US 2014/0139631, and in view of Mohanty et al., US 2010/0141767.

       Regarding claim 7, Sun teaches of a surveillance system (See Fig.2A) comprising:
       a first network camera configured to capture an image and detect an event (See [0051] detecting moving object from first static camera);
       a second network camera (Fig.2A, PTZ camera);
       a gateway (Fig. 2A DSP) comprising:
       a communication module configured to communicate with the first network camera and the second network camera (See Fig.2A DSP; [0023]-[0024] and [0053]-[0054]); and
       a processor configured to recognize a motion of a subject based on event information transmitted by the first network camera (See Fig.2A DSP; [0023]-[0024], [0028], and [0053]-[0054]) and to transmit subject information generated based on the motion of the subject to the second network camera (See [0028] and [0051] location and size of moving object are passed to the PTZ camera), 
       wherein:
        the second network camera is configured to change an operation mode to one of an active mode and a standby mode in response to the subject information received from the gateway (See [0023]-[0024], [0028], and [0051]-[0054] which discloses the operation mode changing to an active mode of tracking and/or pan, tilt zooming based on the subject information passed from the DSP);

       the processor is further configured to control the first or second network camera to perform at least one operation selected from the group consisting of panning, tilting, and zooming with respect to the moving direction of the subject (See [0028]-[0029], [0040] and [0051]-[0052] controlling the PTZ camera to track the subject).
   
      Sun is silent with respect to the standby mode is the operation mode which is configured to acquire a low quality image from the camera module; the active mode is the operation mode which is configured to acquire a high quality image form the camera module.
      However, in the same field of endeavor, Mark teaches of the standby mode is the operation mode which is configured to acquire a low quality image from the camera module; the active mode is the operation mode which is configured to acquire a high quality image form the camera module (See [0044]-[0045]).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sun to have incorporated the teachings of Mark for the mere benefit of being able to conserve power by activating functions which require more power only for specific modes of operation/criteria being met.

       However, in the same field of endeavor, Mohanty teaches of the subject information comprises at least one selected from among a moving direction of the subject and a moving speed of the subject (See [0023] velocity of the target).
      It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the teachings of Sun and Mark to have incorporated the teachings of Mohanty for the mere benefit of providing information to the camera that would make it easier to track the subject.     

      Regarding claim 22, the combination teaches the surveillance system of claim 7, wherein frame rate of the second network camera in the standby mode is lower than the frame rate of the second network camera in the active mode (See Mark, [0044]-[0045]).

6.      Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., US 2007/0236570 in view of Mark et al., US 2014/0139631, in view of Mohanty et al., US 2010/0141767, and in view of Tomita, US 2010/0079623.

     Regarding claim 23, the combination of Sun, Mark, and Mohanty teaches the surveillance system of claim 22, wherein:
     the second network camera comprises the image captured by the second network camera (See Sun, [0027]) and of a higher resolution in the active mode compared to the standby mode having a lower resolution (See Mark, [0044]-[0045])

        However, in the same field of endeavor, Tomita teaches of comprising an encoder to encode the image and wherein a compression ratio of the encoder in the low resolution/standby mode is higher than the compression ratio of the encoder in the high resolution mode/active mode (See [0037]). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sun, Mark, and Mohanty to have incorporated the teachings of Tomita for the mere benefit of being able to provide efficient image date in a timely manner for improved speed and quality.

				Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov